Citation Nr: 0409194	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death and, if so, whether the reopened 
claim should be granted.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The appellant is the widow of the veteran who served in the 
Philippine Commonwealth Army from December 1941 to January 
1943.  The service department report indicates that he was a 
prisoner of war (POW) of the Japanese government from May 
1942 to January 1943, was engaged in civilian pursuits from 
January 1943 to July 1943, and served with the Regular 
Philippine Army from August 1945 to March 1946.  The veteran 
died in January 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In an unappealed July 2000 decision, the RO previously denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  That July 2000 determination is final, 
and may not be reopened without evidence deemed to be new and 
material.  The current appeal comes before the Board from a 
RO rating decision of July 2002 that again denied the claim 
of entitlement to service connection for the cause of the 
veteran's death.

The Board points out in this regard that, while it is not 
made clear in the record, it appears that in October 2001 the 
RO reopened the appellant's claim and denied it on the merits 
in July 2002.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).


FINDINGS OF FACT

1.	An unappealed July 2000 rating decision denied the 
appellant's claim of entitlement to service connection 
for the cause of the veteran's death.

2.	The evidence added to the record since the July 2000 
rating decision bears directly and substantially upon 
the specific matter under consideration regarding 
service connection for the cause of the veteran's death, 
and is so significant as to warrant readjudication of 
the merits of the claim on appeal.

3.	The veteran died in January 1991, at the age of 80.  
According to the death certificate, the immediate cause 
was cardio-respiratory arrest (CRA) secondary to 
cerebrovascular accident (CVA) secondary to 
hypertension.  It was also noted that the veteran had a 
history of "APN" (acute pyelonephritis? acute 
panautonomic neuropathy?) and stroke. 

4.	The medical evidence of record shows that the veteran 
had hypertension and suffered a CVA in November 1990, 
and the medical records of that hospitalization reflect 
that he was a known hypertensive with irregular intake 
of anti-hypertensive drugs.

5.	The competent and objective medical evidence 
demonstrates that no cardiovascular or cardiorespiratory 
disorder, hypertension, or CVA was manifested during the 
veteran's period of active military service, or within 
one year thereafter as to a cardiovascular disorder.

6.	At the time of his death, the veteran was service-
connected for left nasal pterygium, evaluated as 
noncompensable.

7.	No medical evidence has been submitted or identified 
which would demonstrate that the veteran's death was 
related to service or to a service-connected disability


CONCLUSIONS OF LAW

1.	Evidence received since the July 2000 rating decision is 
new and material, and the claim for service connection 
for the cause of the veteran's death is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303, 3.304 (2003).

2.	The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be 
presumed to be service connected.  38 U.S.C.A. §§ 1101, 
1102, 1110, 1112, 1113, 1310, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 
3.304, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim for Service Connection

A.  Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  The record 
on appeal is sufficient to resolve the matter as to whether 
the claim should be reopened.

B.  New and Material Evidence

The RO, in a decision dated in July 2000, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The RO found at the time 
that the evidence of record was not referable to the 
conditions that caused the veteran's death and there was no 
evidence of a stroke or hypertension within one year of his 
discharge from service.  The appellant did not appeal the RO 
decision, and it therefore became final based upon the 
evidence then of record.

The evidence of record at the time of the July 2000 RO 
decision which denied service connection for the cause of the 
veteran's death apparently included the veteran's service 
medical records.  The records indicate that the veteran 
underwent physical examination in August 1945, at which time 
a cardiovascular or cardio-respiratory abnormality was not 
reported.  Clinical records dated in September 1945 indicate 
he was hospitalized for treatment of "new" tertian malaria.  
It was also reported that the veteran was unable hear in his 
left ear during the last month, and he had a cold.  Chronic 
otitis externa of the left ear was diagnosed.  Later in 
September, it was noted that malaria parasites were not found 
and the veteran felt quite well, and he was returned to duty.  
In early October 1945 he was treated for acute gastritis, and 
in November 1945 he was treated for acute bronchitis.  On a 
December 1945 processing affidavit, the veteran reported no 
wounds or illnesses incurred from December 1941 to the date 
of return to military control.  A December 1945 examination 
conducted prior to discharge showed essentially normal 
findings, aside from pyterygium.  The veteran's blood 
pressure at that time was 120/85.  

A January 1972 VA examination report reflects the veteran's 
complaints of difficulty breathing.  On examination, his 
heart sounds were strong and regular.  There were no abnormal 
sounds and no murmurs.  The veteran's blood pressure was 
120/60.  Examination of his respiratory system revealed there 
was no cough or rales and there were harsh breath sounds in 
both lung fields.  A chest X-ray showed left basal pleuro 
pneumonitis.  Clinical diagnoses were not referable to 
hypertension or a cardiovascular disorder.  

A February 1972 rating decision granted service connection 
for left nasal pterygium, evaluated as noncompensable.

In May 1987, the veteran underwent a former POW protocol 
examination.  On a former POW medical history completed at 
the time, the veteran checked "yes" as to having the 
following problems during captivity: chest pain, rapid, 
skipped, or missed heartbeats, pneumonia, and swelling of the 
legs and/or feet.  Complaints and clinical diagnoses were not 
referable to hypertension or a cardiovascular or cardio-
respiratory disorder.  Varicose veins of both legs were 
noted.  A VA radiographic report of a chest X-ray included an 
impression of arteriosclerotic changes, thoracic aorta, 
pulmonary fibrosis, left upper lobe, non-specific; 
pneumonitis, right mid and both lower lung fields, and that 
an underlying chronic non-specific inflammatory disease could 
not be ruled out.
 
In a March 1988 decision, the Board, in pertinent part, 
denied the veteran's claims of entitlement to service 
connection for bronchitis, bilateral varicose veins, and left 
pneumonitis.

The veteran's January 1991 death certificate was also of 
record.  It shows that the veteran died at the age of 80 and 
the immediate cause of his death was cardio-respiratory 
arrest secondary to CVA secondary to hypertension.  It was 
noted that the veteran had a history of "APN" (acute 
pyelonephritis? acute panautonomic neuropathy?) and stroke, 
and was hospitalized in November 1990.

The July 2000 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996). In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 2000 decision which was the final adjudication that 
disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the current claim was reopened in October 
2001, the regulations in effect after August 29, 2001, are 
for application.  Nevertheless, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

In an October 2001 letter, the RO advised the appellant of 
the VCAA and its effect on her claim.  The evidence added to 
the record since the July 2000 rating which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death includes additional medical 
records dated from 1972 to 1990.

Added to the record were hospital records, dated from January 
1972 to January 1974.  These medical records indicate that 
the veteran was hospitalized for treatment of pterygium, 
presbyopia, and otitis media.  The complaints and findings 
are not referable to hypertension or to a cardiorespiratory 
or cardiovascular disorder.  

Also added to the record were private medical records dated 
in November 1990 which indicate that the veteran was 
hospitalized for treatment of a CVA, hypertension, and acute 
bronchitis.  According to the records, the veteran developed 
musculoskeletal weakness and slurred speech several hours 
before admission.  The records further indicate he was a 
known hypertensive with irregular intake of antihypertensive 
drugs.

As noted above, the appellant has asserted that the veteran 
died of a disorder that had its origin during his period of 
active military service and that, therefore, service 
connection is warranted for the cause of his death.  However, 
the veteran's service medical records are entirely negative 
for any reference to complaints of, or treatment for 
hypertension, CVA, or a cardiorespiratory disorder.

The evidence received since the July 2000 RO decision 
consists of medical records dated from 1972 to 1990.  The 
November 1990 private medical records reflect the veteran's 
treatment for CVA and hypertension shortly before his death.  
That evidence is new, and does bear directly on the question 
of whether the appellant is entitled to service connection 
for the cause of the veteran's death.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the appellant's claim for service connection for the cause of 
the veteran's death on a de novo basis.

II.  Service Connection for the Cause of the Veteran's Death

A.  Veterans Claims Assistance Act

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In October 2001, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed February 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection for the cause of the veteran's death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the July 2003 SOC contained the new duty-to-
assist law and regulation codified at 38 U.S.C.A. § 5107 
(West 2002) and 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal. 




Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of presumptive diseases in the law 
does include beriberi (including beriberi heart disease).  
The term beriberi heart disease includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 U.S.C.A. §§ 1101, 
1112(b), 1113 (West 2002); 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 
3.309(c) (2003).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that any of the various 
medical disorders that were implicated in the veteran's death 
were related to military service.

The appellant appears to maintain that the veteran's fatal 
cardio-respiratory arrest, due to a CVA due to hypertension, 
is due to service and, apparently specifically, to his 
imprisonment as a POW.  

The veteran was a former POW and, accordingly, as noted 
above, certain conditions may be presumptively service-
connected if manifested to a degree of 10 percent or more at 
any time after his discharge from service.  These conditions 
include beriberi, chronic dysentery, malnutrition or any 
other nutritional deficiency, psychosis or any of the anxiety 
states, and organic residuals of frostbite.  38 C.F.R. §§ 
3.307(a)(5), 3.309(c).  However, cardio respiratory arrest 
and CVA are not among the conditions for which this 
presumption is afforded under 38 C.F.R. §§ 3.307(a)(5) and 
3.309(c).  Ischemic heart disease may include hypertension.  
Id.  As a combat veteran, the decedent was entitled to have 
any statement or testimony he presented accepted as 
satisfactory evidence of that incurrence.  See 38 U.S.C.A. § 
1154(b) (West 2002).  (The Board is assuming, for the purpose 
of our analysis that the veteran, as a former POW, had 
engaged in combat with the enemy.)

In reviewing the evidence of record, we note that at the time 
of his death, the veteran was service-connected for left 
basal pterygium, and assigned a noncompensable (0 percent) 
disability evaluation.

The objective medical evidence of record is entirely negative 
for treatment of a cardiovascular or cardiorespiratory 
disorder, and reflects that the veteran was treated for a 
disorder initially thought to be malaria, gastritis, and 
bronchitis, and for pterygium.  While status as a POW from 
July 1942 to January 1943 was established, there is no 
indication that the veteran suffered from a cardiovascular or 
cardiorespiratory problem during that time, at any time 
during service or at any time prior to the November 1990 
records.  In fact, the evidence of record reveals that, when 
examined in December 1945, prior to leaving service, the 
veteran's lungs and heart were normal.

Further, when the veteran was examined by VA in 1972, neither 
hypertension nor a cardiovascular or cardiorespiratory 
disorder was reported.  The first clinical evidence of CVA or 
hypertension was in 1990, some 45 years after the veteran's 
discharge from service.  The November 1990 medical records 
also reflect that the veteran was a known hypertensive who 
irregularly took his prescribed antihypertensive medication.  
Thus, while it seems likely that the veteran was diagnosed 
with hypertension prior to 1990, there is simply no medical 
evidence to show when that diagnosis was made or, more 
important, to link the disorder to the veteran's period of 
service.  The Board is not permitted to engage in speculation 
as to medical causation issues, but "must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision."  Smith v. Brown, 8 Vet. App. 
546, 553 (1996)

On his 1987 POW medical history questionnaire, completed more 
than 40 years after the veteran was a POW, he indicated that, 
while in captivity, he suffered from conditions that included 
chest pain and rapid or skipped heart beat, pneumonia, and 
leg swelling.  However, no competent medical evidence has 
been offered to show that any of these conditions were 
causally related to the cardiorespiratory arrest caused by a 
CVA caused by hypertension that caused his death.  When the 
veteran was examined in May 1987, there was no evidence or 
even mention of beriberi, hypertension, or a cardiovascular 
or cardiorespiratory disease.  Bilateral varicose veins were 
diagnosed.  Moreover, in March 1988, the Board denied the 
veteran's claims for service connection for bronchitis, 
bilateral varicose veins, and left pneumonitis.  However, the 
appellant does not appear to allege, nor does the evidence 
reflect, that these disorders were in any way related to the 
cause of the veteran's death.  In short, no medical opinion 
or other medical evidence showing that the veteran's death 
from cardiorespiratory arrest due to a CVA due to 
hypertension has been presented.  

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has contended in this appeal, without 
support in the medical record, that the veteran's death was 
somehow related to his POW internment.  She has also seems to 
have maintained that the veteran died from a presumptive 
disease specific to former prisoners of war under 38 C.F.R. § 
3.309(c).  However, the record fails to include any clinical 
evidence etiologically linking the veteran's cardio 
respiratory arrest due to a CVA due to hypertension to any of 
the conditions specifically enumerated under 38 C.F.R. §§ 
3.307(a)(5) and 3.309(c), including beriberi heart disease.

The Board notes that the veteran was service-connected only 
for left nasal pterygium at the time of his death.  He was 
not service-connected for beriberi or for any other 
presumptive disability when he died.  However, even if we 
were to assume, arguendo, that the veteran did suffer from 
one or all of these conditions during service, the Board 
notes that the veteran died from cardiorespiratory arrest due 
to a CVA due to hypertension.  There is no medical record 
that cardio-respiratory arrest due to CVA due to hypertension 
was diagnosed at any time November 1990 or, even if 
hypertension was, that either CVA or hypertension was in any 
way etiologically related to service, or to any symptoms, 
disease, disability, or condition from which the veteran 
suffered therein.  In this regard, the Board must point out 
that the service medical records reflect that the veteran had 
no wounds, illnesses, or diseases upon separation from 
service.  Moreover, the November 1990 private hospital 
records reflect that the veteran was a known hypertensive 
with irregular intake of anti hypertensive medication.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

The appellant maintains that the veteran's service-connected 
pterygium and his POW experience caused the cardiorespiratory 
arrest, CVA, and hypertension that caused his death.  We 
recognize the appellant's sincere belief that the veteran's 
death was related in some way to his experience in service.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's death and his active military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  As noted above, 
the Board may not speculate as to medical causation issues.  
See Smith v. Brown, 8 Vet. App. at 553.  Here, the appellant 
has failed to submit competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to cause the veteran's 
death.  The evidence preponderates against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



